UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended July 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-8061 FREQUENCY ELECTRONICS, INC. (Exact name of Registrant as specified in its charter) Delaware 11-1986657 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 55 CHARLES LINDBERGH BLVD., MITCHEL FIELD, N.Y. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 516-794-4500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o (do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of Registrant's Common Stock, par value $1.00 as of September 9, 2014 – 8,590,517 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information: Page No. Item 1 – Financial Statements: Condensed Consolidated Balance Sheets - July 31, 2014 (unaudited) and April 30, 2014 3 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited) Three Months Ended July 31, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended July 31, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-11 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 12-18 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 – Controls and Procedures 18 Part II. Other Information: Item 6 – Exhibits 19 Signatures 20 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Balance Sheets July 31, April 30, (UNAUDITED) (In thousands except par value) ASSETS: Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $216 at July 31, 2014 and $234 at April 30, 2014 Costs and estimated earnings in excess of billings, net Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, plant and equipment, at cost, less accumulated depreciation and amortization Deferred income taxes Goodwill and other intangible assets Cash surrender value of life insurance and cash held in trust Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable - trade $ $ Accrued liabilities Total current liabilities Long term debt- noncurrent Deferred compensation Deferred rent and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock- $1.00 par value - - Common stock-$1.00 par value, issued 9,164 shares Additional paid-in capital Retained earnings Common stock reacquired and held in treasury - at cost (574 shares at July 31, 2014 and 593 shares at April 30, 2014) ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 of 20 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Income and Comprehensive Income Three Months Ended July 31, (Unaudited) Condensed Consolidated Statements of Income (In thousands except per share data) Net revenues $ $ Cost of revenues Gross margin Selling and administrative expenses Research and development expense Operating profit Other income (expense): Investment income Interest expense ) ) Other income, net 1 9 Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Average shares outstanding: Basic Diluted Condensed Consolidated Statements of Comprehensive Income Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustment ) Unrealized gain (loss) on marketable securities: Change in market value of marketable securities before reclassification, net of tax of ($139) and $189 ) Reclassification adjustment for realized gains included in net income, net of tax of $95 and $0 ) - Total unrealized gain (loss) on marketable securities, net of tax 86 ) Total other comprehensive income (loss) ) Comprehensive income $ $ See accompanying notes to consolidated condensed financial statements. 4 of 20 Table of Contents FREQUENCY ELECTRONICS, INC. and SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Three Months Ended July 31, (Unaudited) (In thousands) Cash flows from operating activities: Net income $ $ Non-cash charges to earnings, net Net changes in operating assets and liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of marketable securities ) ) Proceeds on redemption of marketable securities Purchase of fixed assets ) ) Net cash provided by (used in) investing activities 59 ) Cash flows from financing activities: Borrowings from long-term credit facility Tax benefit from exercise of stock-based compensation 26 Payment of lease obligations - ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalentsbefore effect of exchange rate changes ) Effect of exchange rate changes on cash and cash equivalents 29 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $
